Lewis, J.
1. This case, even taking the evidence most favorably for the plaintiff below, falls squarely, as to questions of law by which it should be absolutely controlled, within the principles laid down by this court in the case of Georgia & Alabama Ry. v. Pound, 111 Ga. 6. Since at the trial now under review those principies 'were not applied and followed, there must be a new trial, the result of. which, if the testimony be substantially the same, should be in favor of the railway company.
2. Upon the facts disclosed by the record, there was no error in refusing to dismiss the motion for a new trial.

Judgment on main bill of exceptions reversed; on cross-bill affirmed.


All the Justices concurring.